IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 179 MM 2015
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
VINCENT THOMAS,                           :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2016, the Petition for Permission to Amend

is GRANTED, and the Petition for Leave to File Petition for Allowance of Appeal Nunc

Pro Tunc is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.